Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Prior Art Reiection:
 	Applicant's arguments to the amendment of claim 1 have been fully considered but they are deemed not persuasive. Please see the new mapping in below.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 
Instant Application
US Patent 10250535
Claims 1, 9, 17
A device that utilizes Simple Mail Transfer Protocol (SMTP) and Hypertext Transfer Protocol (HTTP) to improve security of an e- commerce transaction, the device comprising:
a communication interface that is communicatively coupled to an e-commerce system and a vendor system;
a display;
an input device; and
a processor that is communicatively coupled to the communication interface, the display and the input device;
wherein the processor is configured to:
receive, using the communication interface, an email that includes an interactive embedded form and a token via SMTP from the vendor system, wherein the interactive embedded form includes an input field that enables a customer to enter additional information not previously contained in the interactive embedded form;
render, using the display, the interactive embedded form within an email environment;
receive, using the input device, the additional information into the input field of the interactive embedded form; 
transmit, using the communication interface, the additional information to the e-commerce system via HTTP 
transmit a request, using the communication interface, to perform the e- commerce transaction to the e-commerce system, wherein the request is transmitted to the e-commerce system as a response email via SMTPand the response email includes the token; and
receive, using the communication interface via SMTP, a confirmation email from the vendor system that indicates that the response email was authenticated and the e-commerce transaction was successfully processed, wherein the e-commerce transaction is processed by the e-commerce system confirming  and the additional information that is transmitted via HTTP based on the token that is transmitted via SMTP.



A method that utilizes Simple Mail Transfer Protocol (SMTP) to facilitate e-commerce transactions, the method comprising:













receiving, by an email client, a SMTP email that includes an embedded form and at least one token, wherein each of the at least one token includes at least a type field and wherein the embedded form further includes input fields that enable a customer to directly enter additional information into the embedded form;

determining, by the email client, that the SMTP email is associated with an e-commerce system and that the SMTP email includes the embedded form; 

rendering, by the email client, the embedded form within an email environment;

receiving, by the email client, the additional information into the input fields of the embedded form

transmitting, by the email client, the additional information to the e-commerce system;

transmitting, by the email client, a SMTP response email, wherein the response email includes the additional information and particular tokens associated with each item from the plurality of items that the customer has selected to purchase; and

receiving, by the receiver, a notice indicating that a transaction has been processed.




The device of claim 1, wherein the interactive embedded form is a web form
Claim 5. 
The method of claim 4, wherein the embedded form is a web form.

Claim 3, 11, 19
wherein the processor is further configured to render the web form by communicating with the vendor system via HTTP.

wherein the email client is configured to render the web form by communicating with a vendor website via Hypertext Transfer Protocol.


The copending Claims 1-3, 9-11, 17-19 are identical to the Claims 1, 4-6 of U.S. Patent 10250535 except receive, using the communication interface via SMTP, a confirmation email from the vendor system that indicates that the response email was authenticated, wherein the e-commerce transaction is processed by the e-commerce system confirming and the additional information that is transmitted via HTTP based on the token that is transmitted via SMTP. However, Killoran- Morimoto teach receive, using the communication interface via SMTP, a confirmation email from the vendor system that indicates that the response email was authenticated (Killoran, fig. 2B, Fig. 8 [0060] the vendor order fulfillment system 138 may participate in the order execution procedure (step 258). Fig. 8, 840-848. [0067-0069] generating a confirmation email message … an order has been placed …transmit the confirmation email message to the email client module 122 (step 842). [0077] the message processing module 110 may validate the contents of the confirmation response email message (see fig. 9 for the validated contents). [0050-52] the email interface module 112 and the message processing module 110 may then receive the order email message (step 252) … validate the contents of the order email message … identifier of a customer … determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in the e-commerce database 106. [0065] The email interface module 112 may then transmit the order conclusion email message to the email client 122 (step (SMTP) … HyperText Transfer Protocol (HTTP) … the email client module 122 and the web browser described above that may be used to communicate with the account management module 102 may be different (it’s would be obviously the two protocols HTTP and SMTP can be used on e-commerce system and the client device). [0073] a selection of the "Confirm Order" hyperlink from the message body area 946 of the email display window 940 of FIG. 9 (step 846). [0077] the message processing module 110 may validate the contents of the confirmation response email message (see fig. 9 for the validated/confirm contents including customer ID, credit card, etc). [0078] The message processing module 110 and/or the order execution module 108 may then determine whether the order should be executed (step 852). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include receive, using the communication interface via SMTP, a confirmation email from the vendor system that indicates that the response email was authenticated, wherein the e-commerce transaction is processed by the e- commerce system confirming the additional information that is transmitted via HTTP based on the token that is transmitted via SMTP. One would be motivated to do so because in order to validate the contents of the confirmation response email message. communicate email messages using SMTP and HTTP (Killoran [0077][0024]).
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US20120253896) hereafter referred to as “Killoran”, in view of Morimoto (US20020013774)
Regarding to claim 1. 
Killoran disclose A device that utilizes Simple Mail Transfer Protocol (SMTP) and Hypertext Transfer Protocol (HTTP) to improve security of an e-commerce transaction, the device comprising ([0024] the email client module 122 in the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP) … HyperText Transfer Protocol (HTTP),. Fig. 8. 850-852. [0077-0078] “the message processing module 110 may validate the contents of the confirmation response email message … then determine whether the order should be executed (step 852)”)):
a communication interface that is communicatively coupled to an e-commerce system and a vendor system ([0021] a customer client device 120, an e-commerce system 100, a payment processing system 136, a vendor order fulfillment system 138, and a vendor client device 130);
a display ([0036] display window 340 that may be used by the email client module 122);
an input device ([0040] The user input may be, for example, a mouse click, keyboard input); and
a processor that is communicatively coupled to the communication interface, the display and the input device (Fig. 1, Fig. 13, [0085] The client device 1370 may include at least one processor 1372, memory device 1374, network interface 1376, input device interface 1375, display device interface 1377, and storage device 1378);
wherein the processor is configured to:
receive, using the communication interface, an email that includes an interactive embedded form and a token via SMTP from the vendor system (Killoran,fig. 2A, 244-246 [0022] Vendors may interact with the account management module 102 via a web browser. [0024] “communicate email messages using … (SMTP). [0002]  a customer … receive emails that provide information about products that are offered for sale by the vendor. [0037] “email message that shows information related to two example products (Wine One and Wine Two) that are being offered for sale by an example vendor (The Wine Shop) … a picture of a bottle of each type of wine … links under the picture of the bottle of Wine Two”; [0021] a vendor order fulfillment system 138. a interactive embedded form; “wine one” or “wine two” on fig. 3 = token), wherein the interactive embedded form includes an input fields that enables a customer to enter additional information not previously contained in the interactive embedded form ([0003] to purchase a product … to enter payment information such as credit card information. [0022] email advertisements … bank accounts … PayPal accounts that may be used to received payments from customers … account numbers and/or other identifying information … A user of the customer client device 120 may provide information … a credit card information (such as a credit card number and expiration date … shipping address information (see fig. 7 or 9 for credit card and billing/shipping addresses displaying). Note: credit card, bank accounts and shipping address are additional information not previously contained in embedded form. Also see Fig. 4. [0041] “message composition window 440 that may be displayed in response to a selection of a hyperlink … include a Send button 442, a To area 450, a CC area 452, a BCC area 454, a Subject area 456, and a message body area 446”. [0031] include parameters that define customers to whom the advertising emails should be sent. Note: Fig. 4, CC area 452, a BCC area 454 that an user can enter are not previously contained in the interactive embedded form);
render, using the display, the interactive embedded form within an email environment ([0037] “email message that shows … links under the picture of the bottle of Wine”. Fig. 4. [0041] “message composition window 440 that may be displayed in response to a selection of a hyperlink from the message body area 346 of the email display window 340… include a Send button 442, a To area 450, a CC area 452, a BCC area 454, a Subject area 456, and a message body area 446”. Note: a message composition window 440 that may be displayed in response to a selection of a hyperlink is render, using the display, the embedded form within an email environment);
receive, using the input device, the additional information into the input fields of the interactive embedded form ([0003] to purchase a product … to enter payment information such as credit card information [0022] financial information related to bank accounts … PayPal accounts that may be used to received payments from customers … account numbers and/or other identifying information … A user of the customer client device 120 may provide information … a credit card information (such as a credit card number and expiration date … shipping address information)
transmit, using the communication interface, the additional information to the e-commerce system ([0022] The account management module 102 in the e-commerce system 100 … financial information related to bank accounts … PayPal accounts that may be used to received payments from customers of the e-commerce system 100 … account numbers and/or other identifying information … A user of the customer client device 120 may provide information … a credit card information (such as a credit card number and expiration date … that may be used to make payments to vendors via the e-commerce system 100)
transmit a request, using the communication interface, to perform the e-commerce transaction to the e-commerce system, wherein the request is transmitted to the e-commerce system as a response email via SMTP (Killoran, figs 8-9. [0072-0073] the email client module 122 may, in response to this user input, generate a confirmation response email … a selection of the "Confirm Order" hyperlink. [0075] the email client module 122 may send the generated confirmation response email message to the e-commerce system 100 (step 848). See spec [0076] By selecting input field 805 (pay button), the customer device 150 may then generate a response email message that requests purchase of the selected item(s) and the response email includes the token (See Fig.9 for product identifier of 0005. [0038] Wine One may have a product identifier of "0005”. Note: product identifier (Wine One) is the token)
receive, using the communication interface via SMTP ([0022] Vendors may interact with the account management module 102 via a web browser. [0024] “communicate email messages using … (SMTP)), a confirmation email from the vendor system that indicates that the response email was authenticated and the e-commerce transaction was successfully processed (Killoran, fig. 2B, Fig. 8 [0060] the vendor order fulfillment system 138 may participate in the order execution procedure (step 258). Fig. 8, 840-848. [0067-0069] generating a confirmation email message … an order has been placed …transmit the confirmation email message to the email client module 122 (step 842). [0077] the message processing module 110 may validate the contents of the confirmation response email message (see fig. 9 for the validated contents). [0050-52] the email interface module 112 and the message processing module 110 may then receive the order email message (step 252) … validate the contents of the order email message … identifier of a customer … determine whether one or more identifiers (such as a customer identifier, product identifier, vendor identifier, or campaign identifier) in the message corresponds to a valid identifier in the e-commerce database 106. [0065] The email interface module 112 may then transmit the order conclusion email message to the email client 122 (step 262), wherein the e-commerce transaction is processed by the e- commerce system confirming the additional information that is transmitted via HTTP based on the token that is transmitted via SMTP (0024] “communicate email messages using … (SMTP) … HyperText Transfer Protocol (HTTP) … the email client module 122 and the web browser described above that may be used to communicate with the account management module 102 may be different (it’s would be obviously the two protocols HTTP and SMTP can be used on e-commerce system and the client device). [0073] a selection of the "Confirm Order" hyperlink from the message body area 946 of the email display window 940 of FIG. 9 (step 846). [0077] the message processing module 110 may validate the contents of the confirmation response email message (see fig. 9 for the validated/confirm contents including customer ID, credit card, etc). [0078] The message processing module 110 and/or the order execution module 108 may then determine whether the order should be executed (step 852)). Note: customer ID and/or credit card is the additional information; product identifier (Wine One) is the token; validate confirmation response (step 850) based on the confirmation response message (step 848) is confirming the additional information that is transmitted via HTTP based on the token that is transmitted via SMTP ([0024] communicate email messages using … (SMTP) … HyperText Transfer Protocol (HTTP) … the same web browser … may be different). 
Killoran teaches communicate email messages (the additional information and the token) that is transmitted by the same or two different SMTP and HTTP, the e-commerce system transmits the confirmation email message to the email client module and validate the contents of the confirmation response but does not explicitly disclose the additional 
Morimoto teaches the additional information that is transmitted via HTTP ([0041] enables the purchaser to conduct e-commerce transactions … purchase of a product, a payment … Web page of the e-commerce server 302. [0052] a purchaser entering payment information 370b, for example, a credit card number … using a secure protocol (e.g., https://) to make a payment for a product or service purchase). The combination of Killoran- Morimoto would be obviously teach the additional information that is transmitted via HTTP and the token that is transmitted via SMTP.
Morimoto teaches the e-commerce system may be operated by an e-commerce vendor ([0045] The e-commerce server 302 may be operated by an e-commerce vendor, or on behalf of the e-commerce vendor by a third party company, such as a web site hosting service provider). The combination of Killoran and Morimoto teach receive, using the communication interface via SMTP, a confirmation email from the vendor system that indicates that the response email was authenticated and the e-commerce transaction was successfully processed.
Morimoto also teaches transmit a request, using the communication interface, to perform the e-commerce transaction to the e-commerce system, wherein the request is transmitted to the e-commerce system as a response email via SMTP (Morimoto, [0041] purchaser to conduct e-commerce transactions … e-commerce server [0044] The customer may end the shopping process by checking out 370 … clicking on a final confirmation button to send the order 370c … making a purchase. Note: a final confirmation button to purchase is a response email (see spec [0076] By selecting input field 805 (pay button), the customer device 150 may then generate a response email message that requests purchase of the selected item(s)), and the response email includes the token (Morimoto,[0044] clicking on a final confirmation button to send the order 370c … making a purchase. Note: button is token)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Morimoto and apply them on the teachings of Killoran to further implement the additional information that is transmitted via HTTP and the e-commerce system may be operated by an e-commerce vendor.  One would be motivated to do so because in order to improve better system and method to purchase a product and enter payment information using a secure protocol (e.g., https://) to make a payment for a product or service purchase and the e-commerce system may be operated by an e-commerce vendor (Morimoto, [0052][0045]).
Regarding to claim 2.    
 	The device of claim 1, wherein the interactive embedded form is a web form (Killoran [0022] a web browser … product and pricing information to be used for email advertisements to be sent to customers in email campaigns).
Regarding to claim 3.    
The device of claim 2, wherein the processor is further configured to render the web form by communicating with the vendor system via HTTP (Killoran [0022] Vendors may interact with the account management module 102 via a web browser such as the web browser module 134 in the vendor client device 130. [0024] communicate email messages using technologies … HyperText Transfer Protocol (HTTP))
Regarding to claim 9:
[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
[Rejection rational for claim 2 is applicable].

Regarding to claim 11:
[Rejection rational for claim 3 is applicable].

Regarding to claim 12:
[Rejection rational for claim 4 is applicable].

Regarding to claim 13:
[Rejection rational for claim 5 is applicable].

Regarding to claim 14:
[Rejection rational for claim 6 is applicable].

Regarding to claim 15:
[Rejection rational for claim 7 is applicable].

Regarding to claim 16:
[Rejection rational for claim 8 is applicable].

Regarding to claim 17:
[Rejection rational for claim 1 is applicable].

Regarding to claim 18:
The method of claim 17, wherein the interactive embedded form is a web form (Killoran Fig.3. [0037] “email message that shows information related to two example products (Wine One and Wine Two) that are being offered for sale … a picture of a bottle of each type of wine … links under the picture of the bottle of Wine Two”)
Regarding to claim 19:
The method of claim 18, wherein the web form is rendered by the processor communicating with a vendor website via HTTP (Killoran Fig. 1. [0022] Vendors may interact with the account management module 102 via a web browser such as the web browser module 134 in the vendor client device 130. . As one example, a user of the vendor client device 130 may provide information to the account management module 102 such as: product and pricing information to be used for email advertisements to be sent to customers in email campaigns. [0024] email messages using technologies … HyperText Transfer Protocol (HTTP))
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US20120253896), in view of Morimoto (US20020013774), further in view of Dreller (US 20140082726 ) .

Regarding to claim 20:
	Killoran-Morimoto teaches The device of claim 1, 
Killoran-Morimoto does not explicitly disclose wherein the response email is authenticated using at least one of Domain Keys Identified Mail (DKIM) and Sender Policy Framework (SPF)
Dreller teaches wherein the response email is authenticated using at least one of Domain Keys Identified Mail (DKIM) and Sender Policy Framework (SPF) ([0008] email data exchange mechanism is DMARC (Domain-based Message Authentication, Reporting and Conformance) … authentication mechanisms of DKIM (DomainKeys Identified Mail) and SPF (Sender Policy Framework). DMARC combines the authentication checks provided by DKIM and SPF.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Dreller and apply them on the teachings of Killoran-Morimoto to further implement wherein the response email is authenticated using at least one of Domain Keys Identified Mail (DKIM) and Sender Policy Framework (SPF).  One would be motivated to do so because in order to 

Regarding to claim 21:
[Rejection rational for claim 20 is applicable].

Regarding to claim 22:
[Rejection rational for claim 20 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449